APPLICATION FOR REHEARING
No 3336. Decided Oct 9, 1941
BY THE COURT:
The above-entitled cause is now being determined on appellant’s applica-:tion for rehearing.
With characteristic earnestness counsel for plaintiff urges a reconsideration of our determination of the cause.
Counsel further criticizes his own efforts and fears that he failed to properly present his argument in his original briefs.
We have no hesitation in saying that there is no justification whatever for counsel’s apprehension. We think we did and do fully understand appellant’s contention.
Under like reasoning we might say that we have been unable to express ourselves so as to convince counsel of the incorrectness of his views.
Our experience covering a great number of years permits us to very definitely state that such perfection is not possible of attainment.
A man convinced against his will is of the same opinion still.
In looking over the memoranda accompanying appellant’s application we are unable to find any new propositions presented. We definitely know that we had all questions in mind before releasing our opinion. We can do no more than ask counsel to make a more careful study of what we have already said.
The case of Horovitz v Eurovc, 129 Oh. St, p. 8, should definitely settle many of the doubtful questions in counsel’s mind.
Application for rehearing will be overruled.
GEIGER, PJ., BARNES & HORNBECK, JJ., concur.